department of the treasury internal_revenue_service washington d c jul tax_exempt_and_government_entities_division uniform issue list se t epa ti legend decedent a taxpayer b ira c non-ira account d financial_institution e financial advisor f company g individual h trust state m shares and cash dear this is in response to your request dated date as supplemented by correspondence dated date in which you request through your authorized representative a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer b withdrew cash and shares of stock from ira c shares and cash’ taxpayer b asserts that the failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to bad advice from financial advisor f and grief following the death of his spouse decedent a decedent a maintained an ira ira c with financial_institution e decedent a named her spouse taxpayer b as the percent primary beneficiary of her ira in decedent a was diagnosed with serious illnesses after her diagnosis taxpayer b and decedent a met with individual h a senior consultant with company g a firm specializing in estate_planning individual h helped decedent a and taxpayer b to establish a revocable_trust trust under the laws of state m and advised decedent a which she did to list trust as the percent beneficiary of ira c decedent a and taxpayer b were co-trustees and co-trustors of trust i trust provides that on the death of a co-trustor the surviving_spouse shall have the power to amend or revoke trust taxpayer b represents that according to the terms of trust and the laws of state m taxpayer a has full ownership and control_over the assets in trust i on date decedent a passed away after the death of decedent a taxpayer b met with financial advisor f a consultant with financial_institution e the custodian for ira c on date financial advisor f had taxpayer b sign an ira beneficiary distribution form which financial advisor f had prepared financial advisor f also established a non-ira account non-ira account d which was held within trust i to receive the distributions from ra c on date the shares and cash were distributed from ira c and were deposited into non-ira account d a few days later financial advisor f informed taxpayer b that the ira distribution was taxable although taxpayer b expressed concern financial advisor f and financial_institution e failed to inform taxpayer b that financial_institution e allowed a rollover through a_trust to the ira of a surviving_spouse during this time taxpayer b was distraught over the loss of his wife of years and he was also preoccupied with making funeral arrangements for her on date taxpayer b learned that he could have rolled over the ira distribution made to trust into an ira however the 60-day period had expired taxpayer b represents that the shares and cash have not been used for any other purpose although some of the shares were sold by financial_institution e and the proceeds were credited to non-ira account d based on the above facts and representations you request that the irs waive the 60-day rollover requirement with respect to the distribution from ira c on date sec_408 of the code defines an ira to mean a_trust created or organized in the united_states and requires that the trustee be a bank or an approved non-bank trustee sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of section - d sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonabie control of the individual subject_to such requirement revproc_2003_16 r b provides that the service will issue a ruling waiving the 60-day rollover requirement in cases where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the taxpayer in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred under revproc_2003_16 all of the facts and circumstances such as death and financial_institution error are considered when deciding whether to grant a waiver of the 60-day rollover requirement the information presented and documentation submitted by taxpayer b are consistent with his assertion that the failure to accomplish a timely rollover of the distribution from ira c was due to bad advice from financial advisor f of financial_institution e and grief following the death of his spouse decedent a assuming that taxpayer b is authorized under trust and the laws of state m to complete a rollover of the distribution of shares and cash pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of the shares and cash from ira c on date only the specific shares that were distributed from ira c on such date and retained by taxpayer b may be contributed to an ira taxpayer b is granted a period of days from the issuance of this letter_ruling to contribute the shares and cash into an ira established in his name provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t1 sincerely yours carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter ce
